Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of the 6th day of July
2020, is by and between COMSovereign Holding Corp., a Nevada corporation (“CSHC”
or the “Company”), and Mohan Tammisetti, an individual resident of the
Commonwealth of Virginia (the “Employee”). CSHC and the Employee are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”

 

WITNESSETH

 

WHEREAS, CSHC has entered into that Agreement and Plan of Merger and
Reorganization, dated on or around the date hereof (the “Merger Agreement”),
pursuant to which CSHC shall acquire all of the ownership interest of Virtual
Network Communications Inc., a Virginia corporation (“VNC”), from the owners
thereof (collectively, “Sellers”);

 

WHEREAS, the Employee will receive substantial economic benefit as a result of
CSHC and Sellers closing the transactions contemplated by the Merger Agreement;

 

WHEREAS, the Closing (as defined in the Merger Agreement) is contingent upon the
Employee and CSHC entering into this Agreement, and both the Employee and CSHC
wish to enter into this Agreement in order to meet such condition of the Merger
Agreement;

 

WHEREAS, CSHC and its subsidiaries and affiliates design, build and support
infrastructures, equipment, and solutions for the technology and
telecommunications industries (the “Business”);

 

WHEREAS, CSHC has developed and will develop relationships with Customers,
Prospective Customers, Vendors, suppliers and shippers as well as a reputation
in the technology and communications industries, which are and will become of
great importance and value to CSHC in connection with its Business, and the loss
of or injury to the Business will result in substantial and irreparable damage
to CSHC;

 

WHEREAS, CSHC has acquired and/or developed certain trade secrets and
Confidential Information, as more fully described below, and has expended
significant time and expense in acquiring or developing its trade secrets and
Confidential Information; and expends significant time and expense on an ongoing
basis in supporting its employees, including the Employee; and

 

WHEREAS, in the course of the Employee’s employment by CSHC, the Employee may
receive, be taught or otherwise have access to items and information associated
with the Business such as sales, purchasing, transportation, documentation,
marketing and trading techniques, information and materials, customer and
supplier lists or information, correspondence, records, financial information,
pricing information, computer systems, computer software applications, business
plans and other information which is confidential and proprietary.

 

NOW, THEREFORE, in consideration of the forgoing, the mutual covenants and
agreements contained herein and in the Merger Agreement, and other good and
valuable consideration, the receipt and sufficiency of which the Parties hereby
acknowledge, the Parties hereby agree as follows:

 

1. Material Inducement. Each party recognizes and acknowledges the fact that
execution hereof by CSHC and the Employee is a material inducement to the
Employee and CSHC to perform their obligations to close under the Merger
Agreement and each party has agreed to its or his obligations hereunder as a
condition precedent to the obligation of CSHC and VNC to close under the Merger
Agreement without duress after ample opportunity to consult with its or his
attorney.

 



 
 

 

2. Employment. CSHC shall employ the Employee, and the Employee shall accept
such employment with CSHC, upon the terms and conditions set forth in this
Agreement for the period beginning at 11:59 PM Eastern Standard Time on the
Closing Date (as defined in the Merger Agreement) (the “Effective Date”) and
ending as provided in Section 6 hereof (the “Employment Period”). In the event
that the Closing Date does not occur, this Agreement will be of no force or
effect.

 

3. Position and Duties.

 

(a) During the Employment Period, the Employee shall (i) serve CSHC in the
capacity of Senior Vice President & Chief Engineer of Wireless Technologies,
(ii) be based in the Chantilly, Virginia area, and (iii) have such duties,
responsibilities and authorities consistent with his position and as CSHC’s CEO
or his or her designee may from time to time confer and direct (collectively,
the “Duties”).

 

(b) The Employee shall devote his full business time, effort and energy to the
affairs of CSHC and the discharge of the Duties. Notwithstanding the foregoing,
the Employee shall be permitted to (a) with the prior written consent of the
Board of Directors of CSHC (which consent will not be unreasonably withheld or
delayed) act or serve as a director, trustee, committee member, or principal of
any type of non-competitive business, civic, or charitable organization and (b)
purchase or own less than five percent (5%) of the publicly traded securities of
any corporation; provided that such ownership represents a passive investment
and that the Employee is not a controlling person of, or a member of a group
that controls, such corporation; provided further that the activities described
in clauses (a) and (b) do not interfere with the performance of the Employee’s
duties and responsibilities to CSHC as provided hereunder.

 

4. Base Compensation. CSHC shall pay the Employee an annual base salary in the
amount of not less than $150,000.00, calculated and paid in accordance with
CSHC’s standard practices and policies in effect from time to time; provided,
however, that CSHC may reduce the Employee’s annual base salary by up to 25%
without the prior consent of the Employee only if and for so long as such
reduction is implemented in connection with a contemporaneous and substantially
similar (or greater) reduction in annual base salaries affecting other
executives of CSHC with responsibilities substantially similar to the Employee
(a “Global Salary Reduction”), with Employee being entitled to receive on a
non-discriminatory basis substantially equivalent catch-up payments, bonuses,
equity awards, consulting payments or other amounts as may be paid to any other
executive as part of, in connection with, as compensation for, or following a
Global Salary Reduction. The Employee’s annual base salary, as may be adjusted
from time to time, is hereinafter referred to as the “Base Salary.”

 

5. Additional Benefits.

 

(a) Initial Option Grant.  Automatically upon the Effective Date, CSHC is
issuing to Employee a stock option (the “Option”) to purchase 100,000 shares of
CSHC’s common stock, par value $0.001 per share. CSHC confirms to Employee that
the grant of the Option has been approved by CSHC’s Board of Directors in
connection with the approval of this Agreement and the consummation of the
Merger, but effective subject to the occurrence of the Effective Date. The
Option shall (i) have an exercise price equal to the fair market value of such
shares on the Effective Date, (ii) have a term of five years, and (iii) with (x)
50,000 of the shares covered by the Option to vest completely after six months
of continued employment with CSHC and (y) the remaining 50,000 shares covered by
the Option to vest completely after an additional six months of continued
employment with CSHC.  The Option shall be subject to the terms of CSHC’s 2020
Long-Term Incentive Plan (the “Plan”) under which it is granted and the terms of
the award agreement evidencing such award (the “Option Agreement”), a copy of
which has been delivered in final form by CSHC and the Employee concurrently
with this Agreement. Employee acknowledges that the grant of the Option shall at
all times be subject to the terms and conditions of the Plan and Option
Agreement.  The Option Agreement will provide for the Option: (x) to accelerate
in full on a single trigger basis automatically upon a change of control of the
Company; and (y) to accelerate in full if Employee is terminated without Cause
or resigns for Good Reason with the Employee to then have a one (1) year
post-separation extended exercise period (vs. 90 days) in such circumstances.

 



2
 

 

(b) Expenses. CSHC shall reimburse the Employee for all reasonable expenses
incurred by him in the course of performing the Duties, to the extent consistent
with the policies established by CSHC from time to time with respect to travel
and other business expenses, subject to CSHC’s requirements with respect to
reporting and documentation of such expenses. The Employee’s right to
reimbursement for expenses hereunder shall be subject to the following
additional rules: (i) the amount of expenses eligible for reimbursement during
any calendar year shall not affect the expenses eligible for reimbursement in
any other calendar year, (ii) reimbursement shall be made not later than
December 31 of the calendar year following the calendar year in which the
expense was incurred, and (iii) the right to reimbursement is not subject to
liquidation or exchange for any other benefit.

 

(c) Benefits. The Employee shall be entitled to participate in such benefit
plans as CSHC provides to its employees from time to time in accordance with
CSHC policies, except to the extent that such plans are duplicative of benefits
otherwise provided to the Employee under this Agreement (e.g., a severance pay
plan). Such participation will be (x) at the same level as other executives of
CSHC, and (y) subject to the terms and conditions of such plans, and any other
restrictions or limitations imposed by law. Employee shall also be entitled to
fringe benefits and perquisites consistent with the practices of CSHC and
governing benefit plan requirements (including plan eligibility provisions), and
to the extent CSHC provides similar benefits or perquisites (or both) to
similarly situated executives of CSHC.

 

(d) Vacation and Other Leave.  During the Employment Period, the Employee’s
annual rate of vacation accrual shall be four (4) weeks of paid vacation per
calendar year (prorated for partial years), with such vacation to accrue and be
subject to CSHC’s vacation policies in effect from time to time, including any
policy which may limit vacation accruals and/or disallow the carryover from year
to year of accrued but unused vacation.  The Employee shall also be entitled to
all other holiday and leave pay generally available to other executives of CSHC.

 

6. Term.

 

(a) Subject to earlier termination pursuant to this Section 6, the Employment
Period shall continue from the Closing Date for an initial term of two (2)
years, and shall automatically renew annually thereafter for subsequent one (1)
year terms, unless either CSHC or the Employee provides written notice of
non-renewal to the other Party not later than sixty (60) days prior to the last
day of the then-current term.

 

(b) Notwithstanding the foregoing, the Employment Period shall earlier terminate
under the following circumstances: (i) the Employee’s death or “Permanent
Disability” (defined as the expiration of a continuous period of 180 days during
which the Employee is unable to perform all of the Duties due to physical or
mental incapacity); (ii) the Employee is terminated for Cause (as defined below)
by CSHC at any time upon notice to the Employee setting forth in reasonable
detail the nature of Cause (and provided such Cause is not capable or cure or if
capable of cure is not cured by the Employee as provided in such definition);
(iii) the Employee resigns for Good Reason (as defined below) in accordance with
the timing requirements specified below; (iv) the Employee is terminated by CSHC
without Cause at any time upon notice to the Employee; or (v) the Agreement is
terminated by the Employee without Good Reason upon thirty (30) days’ prior
written notice to CSHC (provided that CSHC may elect to waive such notice period
or any portion thereof; but in that event, CSHC shall pay the Base Salary for
that portion of the notice period so waived).

 



3
 

 

(c) For purposes of this Agreement, “Cause” shall mean, as determined by the
Board of Directors of CSHC in its reasonable judgment, (i) the willful failure
or refusal by the Employee to perform his lawful Duties (other than any such
failure resulting from the Employee's incapacity due to physical or mental
illness) which, if capable of cure, has not been cured within seven (7) business
days after written notice of such breach delivered to the Employee by CSHC; (ii)
the Employee’s material breach of this Agreement, any other agreement between
him and CSHC (including without limitation the Non-Competition Agreement, as
defined below) or any material policy of CSHC or its subsidiaries or affiliates
applicable to him that has been communicated to him in writing which, if capable
of cure, has not been cured within seven (7) business days after written notice
of such breach delivered to the Employee by CSHC; (iii) the Employee’s willful
misconduct or gross negligence with respect to the performance of the Duties,
which, if capable of cure, has not been cured within seven (7) business days
following written notice of such violation delivered to the Employee by CSHC;
(iv) the Employee’s conviction, or plea of guilty or nolo contendere, with
respect to any felony, or any act of fraud, theft, or financial dishonesty with
respect to CSHC or any of its subsidiaries, affiliates, customers or business
partners, or any other crime involving dishonesty, disloyalty or fraud; or (v)
habitual alcohol or substance abuse by the Employee. For purposes of this
provision, no act or failure to act on the part of the Employee shall be
considered “willful” unless it is done, or omitted to be done, by the Employee
in bad faith or without reasonable belief that the Employee’s action or omission
was in the best interests of CSHC. Any act, or failure to act, based on
authority given pursuant to a resolution duly adopted by the Board of Directors
of CSHC or on the advice of counsel for CSHC shall be conclusively presumed to
be done, or omitted to be done, by the Employee in good faith and in the best
interests of CSHC. Termination of the Employee’s employment shall not be deemed
to be for Cause unless and until CSHC delivers to the Employee a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the Board of Directors of CSHC finding that the Employee has engaged in the
conduct described in any of clauses (i)-(v) above.

 

(d) For purposes of this Agreement, “Good Reason” shall exist upon (i) mutual
written agreement by the Employee and CSHC that Good Reason exists; (ii) the
relocation of Employee’s office such that the Employee’s daily commute is
increased by at least 50 miles round-trip without the prior written consent of
the Employee; (iii) reduction of the Employee’s annual base salary without the
prior written consent of the Employee (other than a reduction in annual base
salary of not more than [25]% that is implemented in connection with a Global
Salary Reduction); (iv) any material breach by CSHC of any material provision of
this Agreement or of any material provision of any other agreement between the
Employee and CSHC (with all compensation, benefit, option, and equity award
provisions of this Agreement or any other such other agreement being deemed for
these purposes to be material); or (v) a material, adverse change in the
Employee’s title, authority, duties or responsibilities without the Employee’s
prior written consent (other than temporarily while the Employee is physically
or mentally incapacitated or as required by applicable law); provided, however,
that in order for employment to terminate for Good Reason pursuant to clauses
(ii)-(v), (A) the Employee must provide written notice to CSHC, setting forth in
reasonable detail the nature of the condition giving rise to Good Reason, within
sixty (60) days of the initial existence of such condition, (B) if capable of
cure, the condition must remain uncured for a period of thirty (30) days
following such notice and (C) the Employee must terminate his employment, if at
all, not later than thirty (30) days after the expiration of such cure period.

 

(e) In the event of any dispute regarding the existence of the Employee’s
Permanent Disability hereunder, the matter will be resolved by a physician
qualified to practice medicine and who has no prior knowledge of the Employee,
which physician shall be selected by CSHC and be reasonably acceptable to the
Employee or his representative. For this purpose, the Employee will submit to
all appropriate medical examinations and any determination by such a physician
will be final and conclusive of the issue for all purposes of this Agreement.

 



4
 

 

7. Matters Related to Termination.

 

(a) Final Compensation. In the event of termination of the Employee’s employment
hereunder, howsoever occurring, CSHC shall pay to the Employee (i) the Base
Salary for the final payroll period of the Employee’s employment, through the
date of termination and (ii) reimbursement for business expenses incurred by the
Employee but not yet paid to the Employee as of the date of termination,
provided that the Employee submits all expenses and supporting documentation
required within thirty (30) days of the date of termination, and provided
further that such expenses are reimbursable under CSHC policies as then in
effect (all of the foregoing, “Final Compensation”). All Final Compensation
shall be paid to the Employee at the time prescribed by law or applicable CSHC
policies for such payment, but in no event more than sixty (60) days following
the date of termination.

 

(b) Severance. In the event that the Employee’s employment terminates pursuant
to Section 6(b)(iii) or 6(b)(iv) hereof, CSHC will pay to the Employee, in
addition to Final Compensation, Base Salary for six (6) months (the “Severance
Payments”). Notwithstanding the foregoing, any obligation of CSHC to provide the
Severance Payments is conditioned on the Employee’s signing and returning to
CSHC a timely and effective separation agreement containing a release of all
claims against CSHC and other customary terms (the “Separation Agreement”). The
Separation Agreement must become effective, if at all, by the sixtieth (60th)
calendar day following the date of termination. The Severance Payments will be
in the form of salary continuation, payable in accordance with the normal
payroll practices of CSHC. The first payment, which shall be retroactive to the
date immediately following the date of termination, will be made on the first
regularly scheduled payroll date that follows the expiration of sixty (60) days
from the date of termination.

 

(c) Benefits Termination. For the six-month period post-termination during which
the Employee receives the Severance Payments, Employee shall be entitled to
continued coverage under CSHC’s group health plans pursuant to the terms of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), which shall be
provided to at CSHC’s expense with no cost to the Employee. Following this
six-month period, except for any right that the Employee may have under COBRA
(and any applicable state or local laws) to continued participation in CSHC’s
group health plans at his cost, the Employee’s participation in all employee
benefit plans shall terminate in accordance with the terms of the applicable
benefit plans. The Employee shall not be eligible to earn vacation or other paid
time off following the termination of employment.

 

8. Section 409A. Notwithstanding any other provision herein to the contrary, to
the limited extent that any payment to be made to the Employee, whether pursuant
to this Agreement or otherwise, is determined to constitute “nonqualified
deferred compensation” within the meaning of and subject to Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) such payment shall
not be made prior to the date that is the earlier of (i) six months and one day
after the Employee’s separation from service with CSHC and affiliate or
subsidiary of CSHC and (ii) the Employee’s death; except to the extent of (A)
payments that do not constitute a deferral of compensation within the meaning of
Treasury regulation Section 1.409A-1(b) (including without limitation by reason
of the safe harbor set forth in Section 1.409A-1(b)(9)(iii), as determined by
CSHC in its reasonable good faith discretion); (B) benefits which qualify as
excepted welfare benefits pursuant to Treasury regulation Section
1.409A-1(a)(5); or (C) other amounts or benefits that are not subject to the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended.
The terms of this Section 8 shall apply only if the Employee is a “specified
employee” (within the meaning of Section 409A) on the date of such separation
from service, and shall only apply to the extent the delay of such payment is
necessary to prevent such payment from being subject to interest, penalties
and/or additional tax imposed pursuant to Section 409A. Each payment made under
this Agreement shall be treated as a separate payment and the right to a series
of installment payments under this Agreement is to be treated as a right to a
series of separate payments. In no event shall CSHC have any liability relating
to the failure or alleged failure of any payment or benefit under this Agreement
to comply with, or be exempt from, the requirements of Section 409A except to
the extent that any act, omission, or delay by CSHC or its representatives or
affiliates triggered or gave rise to any loss of benefits to, or excess taxes
of, the Employee under this paragraph.

 



5
 

 

9. Ownership of Works; Infringement Indemnity.

 

(a) Assignment of Works. Employee agrees to promptly make full written
disclosure to CSHC, to hold in trust for the sole right and benefit of CSHC, and
hereby assigns, transfers, grants and conveys to CSHC, all of his worldwide
right, title, ownership and interest in and to any and all designs, trademarks,
inventions, original works of authorship, findings, conclusions, data,
discoveries, developments, concepts, improvements, trade secrets, techniques,
processes, know-how and other work product, whether or not patentable or
registrable under copyright or similar laws, which Employee may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, in the performance of this Agreement or which
result, to any extent, from use of CSHC’s premises or property (collectively,
the “Works”), including any and all intellectual property rights inherent in the
Works and appurtenant thereto including, without limitation, all patent rights,
copyrights, trademarks, know-how and trade secrets (collectively, “Intellectual
Property Rights”). Employee further acknowledges and agrees that all original
works of authorship which are made by him in the performance of this Agreement
and which are protectable by copyright are “works made for hire,” as that term
is defined in the United States Copyright Act and belong solely to CSHC.
Employee agrees that all Works developed by Employee during the course of this
Agreement, or developed in the future using Works as the basis, are the sole
property of CSHC. However, to the extent that any such work may not, by
operation of any applicable law, be a work made for hire, Employee hereby
assigns, transfers and conveys to CSHC all of his worldwide right, title and
interest in and to such Work, including all Intellectual Property Rights therein
and appurtenant thereto. Employee hereby waives any and all “moral rights” that
he may have in any of the Works under the Berne Convention or any other
applicable law, rule or regulation. Employee agrees that he will retain no
rights in any of the Works or any of the Intellectual Property Rights in or
relating thereto. Employee agrees that CSHC owns the entire right, title,
ownership and interest in and to all of the Works and all Intellectual Property
Rights in or relating thereto including, without limitation, the right to
reproduce the Works, modify the Works, prepare derivative works based upon the
Works or the copyright or any other Intellectual Property Rights in or relating
thereto, sell or otherwise distribute the Works. Employee warrants that all of
the Works and all Intellectual Property Rights in or related thereto are free
and clear of all liens, security interests, claims and other encumbrances of any
type.

 

(b) Further Assurances. Upon the request and at the expense of CSHC, except as
provided below, Employee shall execute and deliver any and all instruments and
documents and take such other acts as may be reasonably necessary to document
the assignment and transfer described in Section 9(a) above or to enable CSHC to
secure its rights in the Works and any Intellectual Property Rights in or
relating thereto in any and all jurisdictions, or to apply for, prosecute and
enforce patents, trademark registrations, copyrights or other Intellectual
Property Rights in any and all jurisdictions with respect to any Works, or to
obtain any extension, validation, re-issue, continuance or renewal of any such
Intellectual Property Right. Whether any Intellectual Property Rights in or
relating to any of the Works will be preserved, maintained, or registered in any
jurisdiction shall be at the sole discretion of CSHC.

 

(c) Attorney in Fact. If CSHC is unable, after reasonable effort, to secure
Employee’s signature as required in Section 9(b) for any reason whatsoever,
Employee hereby irrevocably designates and appoints CSHC and its duly authorized
officers and agents as his agent and attorney-in-fact, to act for and in
Employee’s behalf and stead to execute and file any such application or
applications or other documents and to do all other lawfully permitted acts to
further the prosecution and issuance of a patent, copyright or trademark or any
other legal protection thereon with the same legal force and effect as if
executed by Employee.

 



6
 

 

10. Covenants.

 

(a) Definitions.

 

(i) The term “CSHC” shall mean CSHC and its subsidiaries, affiliates and related
entities. It is understood that any subsidiaries, affiliates or related entities
of CSHC are intended third-party beneficiaries of the provisions of this
Agreement.

 

(ii) The term “Confidential Information” shall include, but not be limited to:
Customer lists and Prospective Customer lists; specific information on Customers
and Prospective Customers (including information on purchasing preferences,
credit information, and pricing); terms and conditions under which CSHC deals
with Vendors and suppliers or prospective Vendors or suppliers; employee and
independent contractor lists; CSHC’s sources of supply; CSHC’s billing rates;
pricing lists (including item and Customer specific pricing information); names
of agents; operations; contractual or personnel data; trade secrets; license
agreements; proprietary purchasing and sales methods and techniques; proprietary
compositions, ideas and improvements; pricing methods and strategies; computer
programs, computer systems, computer data, system documentation, special
hardware, product hardware, related software development and computer software
design and/or improvements; methods of distribution; market feasibility studies;
proposed or existing marketing techniques or plans; sales and sales volumes;
purchasing, transportation, documentation, marketing and trading techniques of
Customers, potential Customers and/or Vendors; inventions (including Works and
Intellectual Property Rights as defined above); future CSHC business plans;
project files; design systems; information on current and potential Vendors
including, but not limited to, their identity, pricing, and purchasing
information not generally known; personal information about CSHC’s executives,
officers and directors; correspondence, and letters, notes, notebooks, reports,
flowcharts, proposals, processes and/or any and all other confidential or
proprietary information belonging to CSHC or relating to CSHC’s business and/or
affairs; and (ii) any information that is of value or significance to CSHC that
derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use,
including information not generally known to the competitors of CSHC nor
intended by CSHC for general dissemination. Confidential Information shall not
include any: (a) information known generally to the public (other than as a
result of unauthorized disclosure by the Employee); (b) information that became
available from a third party source and such source is not bound by a
confidentiality agreement; (c) any information not otherwise considered by the
Board of Directors of CSHC to be Confidential Information; (d) information which
is subsequently independently conceived or developed by Employee without use or
reference to Confidential Information; or (e) information which is generally
applicable business or industry know-how or acumen of Employee’s which does not
embody and is not predicated upon the Confidential Information.

 

(iii) The term “Customer” shall mean any person or entity which has purchased
goods, products or services from CSHC, entered into any contract for products or
services with CSHC, and/or entered into any contract for the distribution of any
products or services with CSHC within the one (1) year immediately preceding the
termination of the Employee’s employment with CSHC for whatever reason; provided
that such goods, products or services must be substantially related to the
Business.

 



7
 

 

(iv) The phrase “directly or indirectly” shall include the Employee either on
his/her own account, or as a partner, owner, promoter, joint venturer, employee,
agent, consultant, advisor, manager, executive, independent contractor, officer,
director, stockholder, or otherwise, of an entity.

 

(v) The term “Non-Compete Period” shall mean the period beginning on the date
hereof and ending on the date that is the later of (a) with respect to the
legacy business of VNC prior to the date hereof, five (5) years from the date
hereof and (b) with respect to the business of CSHC, twenty-four (24) months
immediately following the termination of the Employee’s employment with CSHC for
whatever reason.

 

(vi) The term “Prospective Customer” shall mean any person or entity which has
expressed material interest in purchasing goods, products or services from CSHC,
expressed material interest in entering into any contract for products or
services with CSHC, and/or expressed material interest in entering into any
contract for the distribution of any products or services with CSHC within the
one (1) year immediately preceding the termination of the Employee’s employment
with CSHC for whatever reason; provided that such goods, products or services
must be substantially related to the Business.

 

(vii) The term “Restricted Area” shall include a fifty-mile radius of any office
or facility of CSHC, its affiliates or subsidiaries.

 

(viii) The term “Restricted Business” shall mean any business that competes with
CSHC in the Business, as such business now exists or as it may exist at the time
of the termination of the Employee’s employment with CSHC for whatever reason.

 

(ix) The term “Vendor” shall mean any supplier, person, or entity from which
CSHC has purchased products or services during the one (1) year immediately
preceding the termination of the Employee’s employment with CSHC for whatever
reason; provided that such products or services must be substantially related to
the Business and provided that the Employee interfaced directly with such
Vendor.

 

(b) Non-Competition. During the Non-Compete Period, in the Restricted Area, the
Employee shall not, directly or indirectly, engage in, promote, finance, own,
operate, develop, sell or manage or assist in or carry on in any Restricted
Business, provided, however, that the Employee may at any time own securities of
any competitor corporation whose securities are publicly traded on a recognized
exchange so long as the aggregate holdings of the Employee in any one such
corporation shall constitute not more than 5% of the voting stock of such
corporation.

 

(c) Non-Solicitation of Employees or Independent Contractors. During the
Non-Compete Period, the Employee shall not, directly or indirectly, solicit or
attempt to induce any employee of CSHC or independent contractor engaged and/or
utilized by CSHC in any employment or contractor capacity to terminate his/her
employment with, or engagement by, CSHC. Likewise, during the Non-Compete
Period, the Employee shall not, directly or indirectly, hire or attempt to hire
for another entity or person any employee of CSHC or independent contractor
engaged and/or utilized by CSHC in any capacity.

 

(d) Non-Solicitation of Customers, Prospective Customers, or Vendors. During the
Non-Compete Period, the Employee shall not, directly or indirectly, sell,
design, build, or support network infrastructures competitive with any solutions
of CSHC for the technology and telecommunications industries to any Customer,
Prospective Customer, or Vendor of CSHC through any entity other than CSHC. The
Employee acknowledges and agrees that CSHC has substantial relationships with
its Customers, Vendors and Prospective Customers, which CSHC expends significant
time and resources in acquiring and maintaining, and that CSHC has Confidential
Information pertaining to its business and its Customer, Vendors and Prospective
Customers, and that CSHC’s Confidential Information and relationships with its
Customers, Vendors and Prospective Customers constitute significant and valuable
assets of CSHC.

 



8
 

 

(e) Non-Disclosure of Confidential Information. During and after employment
under this Agreement, including but not limited to the Non-Compete Period, the
Employee shall not, directly or indirectly, without the prior written consent of
the Board of Directors of CSHC, or a person duly authorized thereby, other than
a person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Employee of the duties of the Employee as an
employee of CSHC, as may be required by law or in response to a court order or a
request by a regulatory or administrative body, or as may be necessary to
enforce any agreement between CSHC and Employee, disclose or use for the benefit
of himself/herself or any other person, corporation, partnership, joint venture,
association, or other business organization, any of the trade secrets or
Confidential Information of CSHC. If the Employee is legally required to
disclose any Confidential Information or trade secrets, to the extent
practicable, the Employee will provide CSHC with written notice. Notice shall be
provided in accordance with Section 15 below.

 

(f) Need for Restrictions. The Employee acknowledges and agrees that each of the
restrictive covenants contained in this Section 10 is reasonable and necessary
to protect the legitimate business interests of CSHC, including, without
limitation, the need to protect CSHC’s trade secrets and Confidential
Information and the need to protect its relationships with its Customers,
Prospective Customers, Vendors, and agents. The Employee also acknowledges and
agrees, as set forth in Subsection 10(g) below, that CSHC may obtain a
temporary, preliminary, and/or permanent injunction to restrain any violations
of, or otherwise enforce, the restrictive covenants contained in Section 10.

 

(g) Breach of Restrictive Covenants. In the event of a breach or threatened
breach by the Employee of any restrictive covenant set forth in Section 10, the
Employee agrees that such a breach or threatened breach would cause irreparable
injury to CSHC, and that, if CSHC shall bring legal proceedings against the
Employee to enforce any restrictive covenant, CSHC shall be entitled to seek all
available civil remedies, at law or in equity, including, without limitation, an
injunction without posting a bond. In any action resulting from a breach of this
Agreement, the prevailing party shall be entitled to recover his or its
attorneys' fees and costs.

 

(h) Successors and Assigns. CSHC and its successors and assigns may enforce
these restrictive covenants.

 

(i) Severability. If any portion of any covenant in this Section 10 or its
application is construed to be invalid, illegal, or unenforceable, then the
other portions and their application shall not be affected thereby and shall be
enforceable without regard thereto. If any of the Covenants is determined to be
unenforceable because of its scope, duration, geographical area or similar
factor, then the court making such determination shall have the power to reduce
or limit such scope, duration, area or other factor, and such Covenant shall
then be enforceable in its reduced or limited form. All provisions of this
Section 10 shall survive the term of this Agreement and Employee’s employment
with CSHC.

 



9
 

 

11. Return of CSHC’s Property. All of CSHC’s and its subsidiaries’ and
affiliates’ products, Customer correspondence, internal memoranda, designs,
sales brochures, training manuals, project files, price lists, Customer and
Vendor lists, prospectus reports, Customer or Vendor information, sales
literature, territory printouts, call books, notebooks, textbooks, e-mails and
Internet access, and all other like information or products, including all
copies, duplications, replications and derivatives of such information or
products, acquired by the Employee while in the employ of CSHC, whether prepared
by the Employee or coming into the Employee’s possession, shall be the exclusive
property of CSHC and shall be returned immediately to CSHC upon the expiration
or termination of this Agreement for any reason or upon request by the CEO of
CSHC or the Board of Directors of CSHC. The Employee also shall return
immediately return any CSHC issued property including, but not limited to,
laptops, computers, thumb drives, removable media devices, flash drives,
smartphones, cellular phones, iPads and other devices upon the expiration or
termination of this Agreement for any reason or upon request by the President of
CSHC or the Board. The Employee’s obligations under this Section 11 shall exist
whether or not any of these items or materials contain Confidential Information
or trade secrets. The parties hereto shall comply with all applicable laws and
regulations regarding retention of and access to this Agreement and all books,
documents and records in connection therewith. The Employee shall provide CSHC
with a signed certificate evidencing that all such property has been returned,
and that no such property or Confidential Information or trade secret has been
retained by the Employee in any form.

 

12. Employee and CSHC Representations. The Employee hereby represents and
warrants to CSHC that (i) the execution, delivery and performance of this
Agreement by the Employee does not and will not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Employee is a party or by which he is bound, and (ii) upon
the execution and delivery of this Agreement by CSHC, this Agreement shall be a
valid and binding obligation of the Employee, enforceable in accordance with its
terms. CSHC hereby represents and warrants to the Employee that (i) the
execution, delivery and performance of this Agreement by CSHC does not and will
not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which CSHC is a party or by
which it is bound and (ii) upon the execution and delivery of this Agreement by
the Employee, this Agreement shall be a valid and binding obligation of CSHC,
enforceable in accordance with its terms.

 

13. Dispute Resolution.

 

(a) Mediation/Arbitration. As a material condition of your employment at CSHC,
you agree that any controversy or claim arising out of or relating to your
employment relationship with CSHC Company or the termination of that
relationship, must be submitted for non-binding mediation before a third-party
neutral and, if necessary, for final and binding resolution by a private and
impartial arbitrator, to be jointly selected by you and CSHC.

 

(b) Claims Covered. This agreement to submit to mediation and, if necessary
arbitration, covers any dispute concerning the arbitrability of any such
controversy or claim; and (i) includes, but is not limited to, any claim that
could be asserted in court or before an administrative agency or claims for
which the employee has an alleged cause of action, including without limitation
claims for breach of any contract or covenant, express or implied; tort claims;
claims for discrimination (including, but not limited to, discrimination based
on sex, pregnancy, race, national or ethnic origin, age, religion, creed,
marital status, sexual orientation, mental or physical disability or medical
condition or other characteristics protected by statute); claims for wrongful
discharge; violations of the Family and Medical Leave Act (FMLA); violations of
confidentiality or breaches of trade secrets; and/or claims for violation of any
federal, state or other governmental law, statute, regulation or ordinance, and
whether based on statute or common law; and (ii) all those claims whether made
against CSHC, any of its subsidiary or affiliated entities or its individual
officers or directors in an official or personal capacity.

 

(c) Claims Not Covered. Claims covered by this Agreement do not include: (i) a
claim for workers' compensation benefits; (ii) a claim for unemployment
compensation benefits; (iii) a claim under the National Labor Relations Act
(NLRA), as amended; and (iv) a claim by CSHC for injunctive or other equitable
relief, including without limitation claims for unfair competition and the use
or unauthorized disclosure of trade secrets or confidential information, for
which CSHC may seek and obtain relief from a court of competent jurisdiction.

 



10
 

 

(d) Internal Efforts. As a prerequisite for submitting an employment dispute to
mediation and, if necessary, arbitration, both you and CSHC agree to make good
faith efforts at resolving any dispute internally on an informal basis through
CSHC management channels appropriate to that particular dispute. Only when those
internal efforts fail may an employment dispute be submitted to mediation and,
if necessary, final and binding arbitration under the terms of the procedure
below.

 

(e) Nonbinding Mediation. If efforts at informal resolution fail, disputes
arising under this Agreement must first be submitted for non-binding mediation
before a neutral third party. Mediation shall be conducted and administered by
the American Arbitration Association (AAA) under its Employment Mediation Rules,
which are incorporated into this procedure by reference. Such mediation shall be
conducted on a confidential basis.

 

(f) Binding Arbitration. If a covered dispute remains unresolved at the
conclusion of the mediation process, either party may submit the dispute for
resolution by final binding confidential arbitration under the Procedure. The
arbitration will be conducted under the Employment Dispute Resolution Rules of
the AAA. The arbitrator shall have the authority to allow for appropriate
discovery and exchange of information before a hearing, including, but not
limited to, production of documents, information requests, depositions and
subpoenas.

 

(g) Procedure. Any conflict between the rules and procedures set forth in the
AAA rules and those set forth in this Agreement shall be resolved in favor of
those in this Agreement. The burden of proof at an arbitration shall at all
times be on the party seeking relief. In reaching a decision, the arbitrator
shall apply the governing substantive law applicable to the claims, causes of
action and defenses asserted by the parties as applicable. The arbitrator shall
have the power to award all remedies that could be awarded by a court or
administrative agency in accordance with the governing and applicable
substantive law, including, without limitation, Title VII, the Age
Discrimination in Employment Act, the Family and Medical Leave Act.

 

(h) Time. The aggrieved party must give written notice of any claim to the other
party as soon as possible after the aggrieved first knew or should have known of
the facts giving rise to the claim. The written notice shall be provided
pursuant to Section 15 below, and shall describe the nature of all claims
asserted and the facts upon which those claims are based.

 

(i) Location. Mediation or arbitration conducted under this Agreement shall take
place in Fairfax, Virginia unless an alternative location is chosen by the
mutual agreement of the Parties. The arbitrator shall render a decision and
award within 30 days after the close of the arbitration hearing or at any later
time on which the Parties may agree. The award shall be in writing and signed
and dated by the arbitrator and shall contain express findings of fact and the
basis for the award.

 

(j) Cost. The Parties agree to share equally the AAA administrative fees,
mediator’s fees and expenses, and the arbitrator's fees and expenses. Each Party
shall be solely responsible for its own costs and attorneys’ fees.

 

14. Survival. The provisions of Sections 7 through 24, along with any other
provisions necessary or desirable to accomplish the purposes of such sections,
shall survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period. The obligation of CSHC
to make payments to the Employee under Section 7(b) hereof, and the Employee’s
right to retain the same, are expressly conditioned upon the Employee’s
continued full performance of his obligations hereunder and under the Merger
Agreement. Upon termination by either the Employee or CSHC, all rights, duties
and obligations of the Employee and CSHC to each other shall cease, except as
otherwise expressly provided in this Agreement and the Merger Agreement.

 



11
 

 

15. Notices. All notices, requests, demands, consents or other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if and when: (i) delivered personally,
(ii) three (3) business days after being mailed by first class certified mail,
return receipt requested, postage prepaid, or (iii) one (1) business day after
being sent by a nationally recognized overnight courier service, delivery
charges prepaid, or (iv) one (1) business day after being sent by email or
facsimile to the other Party at the addresses stated herein or to such other
address of which either Party may give notice to the other in accordance with
this Section.

 

  If to CSHC: General Counsel     ComSovereign Holding Corp.     5000 Quorum
Drive STE 400     Dallas, TX 75254     Attn: Kevin M. Sherlock,     General
Counsel     Email: KSherlock@COMSovereign.com         With a copy to: Pryor
Cashman LLP     7 Times Square     New York, New York  10036    
Attention:  Eric M. Hellige     Facsimile:  (212) 798-6380    
Email:  ehellige@pryorcashman.com         If to the Employee: Mohan Tammisetti  
  25643 South Village Drive     South Riding VA 20152     Email:
mtammisetti@gmail.com

 

16. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

17. Complete Agreement. This Agreement embodies the complete agreement and
understanding among the Parties with respect to the specific subject matter
hereof and supersedes and preempts any prior understandings, agreements or
representations by or among the Parties, written or oral, which may have related
to the subject matter hereof. With deemed effect immediately prior to the
Effective Time of the Merger (as defined in the Merger Agreement), any existing
employment or consulting agreement between the Employee and VNC automatically
will be terminated and of no further force or effect.

 



12
 

 

18. Representation. Employee irrevocably confirms, agrees, and acknowledges for
the benefit of Orrick (which is an express and intended third party beneficiary
hereof) that: (a) Orrick, Herrington & Sutcliffe LLP (“Orrick”) is counsel to
solely VNC in connection with the Merger Agreement and related matters; (b)
Orrick has reviewed this Agreement, the Merger Agreement, and various other
agreements, instruments and matters (collectively “Merger Matters”) at the
request of, and for the sole benefit of, VNC; (c) that Orrick has not
represented or advised Employee in his personal capacity in connection with this
Agreement, the Merger Agreement, any options or equity awards or matters tied to
the Merger, or any other Merger Matters; and (d) Employee has had (whether or
not he has elected to do so) the opportunity to engage and consult counsel of
his choosing in connection with this Agreement, the Merger, the Merger
Agreement, and any other Merger Matters or any other agreements, matters, or
transactions..

 

19. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by the Employee, CSHC and their respective heirs,
successors and permitted assigns. The Employee may not assign his rights or
delegate his obligations hereunder. CSHC may assign all or any part of this
Agreement to any third party that shall (i) acquire CSHC, or any parent of CSHC,
in a merger, (ii) acquire a majority of the capital stock of CSHC, or any parent
of CSHC, or (iii) purchase all or substantially all of CSHC’s assets (or all or
substantially all of the assets of the portion of CSHC’s business that the
Employee’s employment was most associated with), provided, however, that in each
case CSHC shall provide the Employee with written notice thereof.

 

20. Key Man Insurance. While the Employee is employed by CSHC or any of its
subsidiaries, CSHC may at any time effect insurance on the Employee’s life
and/or health in such amounts and in such form as CSHC may in its sole
discretion decide. Except as provided under the applicable terms of a policy or
other arrangement, the Employee will not have any interest in such insurance,
but shall, if CSHC requests, submit to such medical examinations, supply such
information and execute such documents as may be required in connection with, or
so as to enable CSHC to effect, such insurance.

 

21. Choice of Law; Jurisdiction. This Agreement shall be governed, construed and
enforced in accordance with the laws of the Commonwealth of Virginia.

 

22. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the express, prior, written consent of CSHC and the Employee,
and no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

 

23. Counterparts. This Agreement may be executed and delivered in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument representing the agreement
of the parties hereto.

 

24. Electronic Document. A copy of this Agreement or signature page hereto
signed and transmitted by facsimile machine, as an attachment to an e-mail or by
DocuSign or other electronic means (collectively an “Electronic Document”),
shall be treated as an original document. The signature of any party thereon,
for purposes hereof, is to be considered an original signature, and the
Electronic Document transmitted is to be considered to have the same binding
effect as an original signature on an original document. No party shall raise
the use of an Electronic Document or the fact that a signature was transmitted
through the use of a facsimile machine, e-mail or other electronic means as a
defense to the enforcement of this Agreement or any amendment or other document
executed in compliance with this Agreement.

 

13
 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

  COMSOVEREIGN HOLDING CORP.:         By: /s/ Daniel L. Hodges   Name: Daniel L.
Hodges   Title: Chief Executive Officer         EMPLOYEE:       /s/Mohan
Tammisetti   Mohan Tammisetti

 

 

14



 

 